Citation Nr: 0605343	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-25 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
inguinal hernia repair.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife (observer)


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel








INTRODUCTION

The veteran served on active duty in the military from 
September 1960 to March 1961.  He also had additional periods 
of service on active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in relevant part, denied the 
veteran's claim for service connection for residuals of a 
left inguinal hernia repair.

The veteran's claims file subsequently was transferred to the 
RO in Huntington, West Virginia, since he relocated, and that 
office forwarded the appeal to the Board.

In January 2006, to support his claim, the veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  A transcript of the proceeding 
is of record.  At the outset of the hearing, as well as in a 
statement submitted later that same day, the veteran withdrew 
his additional claims for service connection for hypertension 
and a varicocele.  He clarified that his appeal only concerns 
his hernia and subsequent repair, specifically.  So this is 
the only remaining issue before the Board.  See 38 C.F.R. 
§ 20.204 (2005).




FINDINGS OF FACT

1.  When examined on June 10, 1962, for annual field training 
(AFT), it was observed the veteran had a left inguinal hernia 
that had been causing pain in his groin during the previous 
two or so months.  It was recommended he only have light duty 
for camp (while on ACDUTRA), and that he see a surgeon after 
camp.

2.  The veteran began serving on ACDUTRA a week later - on 
June 17, 1962.

3.  When reexamined two days after that, on June 19, 1962, it 
was indicated the left inguinal hernia was moderate and made 
worse (i.e., exacerbated) by the marching and lifting 
required of military service.  And the veteran was deemed 
not qualified for active duty, although the hernia was 
believed to be correctable, which, in turn, might permit him 
to eventually return to active duty.

4.  The veteran's period of ACDUTRA at issue concluded on 
June 20, 1962.

4.  On June 29, 1962, the veteran had the hernia surgically 
repaired.

5.  According to a July 24, 1962, statement from the 
veteran's primary care physician at the time, he had not 
recovered sufficiently since the hernia operation to attend 
active duty.

6.  The veteran more recently underwent additional surgery in 
January 1999 following a recurrence of the left inguinal 
hernia; he has continued to experience discomfort in this 
area of his body during the several years since.


CONCLUSION OF LAW

The veteran's pre-existing left inguinal hernia was 
aggravated during service beyond its natural progression.  
38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Duties to Notify and Assist the Veteran with 
his Claim

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.



Here, the Board is granting the veteran's claim for the 
reasons discussed below.  So there is no need to determine 
whether there has been compliance with the VCAA because even 
if there has not been this is inconsequential and, therefore, 
at most harmless error.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005) (citing McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984)).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

II.  Governing Laws, Regulations, Precedent Cases, and 
General Counsel Opinions

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty or ACDUTRA or for injury, but not 
disease, incurred in or aggravated while performing inactive 
duty training (INACDUTRA).  38 U.S.C.A. §§ 101(subparts 21, 
22, 23, and 24), 106, 1110, 1131; 38 C.F.R. §§ 3.6(a), 
3.303(a).  See also Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) and Brooks v. Brown, 5 Vet. App. 
484 (1994).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  38 C.F.R. § 
3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  Id.   

With regards to a claim based on aggravation of a pre-
existing condition, a veteran is considered to be in sound 
condition when examined, accepted, and enrolled for service 
- except as to defects, infirmities, or disorders noted at 
the time of his entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).




In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.

VA's General Counsel went on to hold that, the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.



III.  Factual Background

The relevant facts in this appeal are not in dispute.  
Because the RO was unable to obtain all of the veteran's 
service medical and personnel records - including covering 
the relevant time period in question just prior to, during, 
and after he was on ACDUTRA in June 1962, he submitted copies 
of several of these records, himself, during his recent 
videoconference hearing in January 2006.  He indexed these 
records for ease of referral.

These records show that, when examined on June 10, 1962, for 
AFT, it was observed the veteran had a left inguinal hernia 
that had been causing pain in his groin during the previous 
two or so months.  So it was recommended he only have light 
duty for camp (while on ACDUTRA), and that he see a surgeon 
after camp.

The veteran began serving on ACDUTRA a week later - on June 
17, 1962.

When reexamined two days after that, on June 19, 1962, it was 
indicated the left inguinal hernia was moderate and made 
worse (i.e., exacerbated) by the marching and lifting 
required of military service.  And the veteran was deemed 
not qualified for active duty, although the hernia was 
believed to be correctable, which, in turn, might permit him 
to eventually return to active duty.

The veteran's period of ACDUTRA at issue concluded on June 
20, 1962.

On June 29, 1962, the veteran had the hernia surgically 
repaired at 
St. Dominic-Jackson Memorial Hospital.

According to a July 24, 1962, statement from the veteran's 
primary care physician at the time, Thomas G. Ross, M.D., the 
veteran had not recovered sufficiently since the hernia 
operation to attend active duty.

The veteran more recently underwent additional surgery in 
January 1999 at Forrest General Hospital following a 
recurrence of the left inguinal hernia.

Even more recent treatment records from V. M. Crawford, M.D., 
discuss the January 1999 hernia surgery and indicate the 
veteran was still complaining of groin pain as of June 2003.  
An undated record shows he had a small, reducible hernia.  Of 
particular note, a June 2003 letter from Dr. Crawford states 
that, at the time of the veteran's January 1999 treatment for 
a recurrent left inguinal hernia, he reported a history of 
previous hernia surgery while in the military.  Physical 
examination at that time revealed a left inguinal hernia and 
previous surgical scar at that site.

The report of the veteran's August 2003 VA examination 
indicates he had a hypopigmented, nontender 4-inch scar from 
a left inguinal hernia repair and "exquisite tenderness" in 
the left inguinal canal in the area of the hernia repair, 
without evidence of a recurrence.

To support his claim, the veteran twice has testified at 
hearings - initially in August 2004 before a local Decision 
Review Officer (DRO) and, as mentioned, more recently in 
January 2006 before the undersigned VLJ of the Board.  
His testimony at both hearings essentially was the same.  He 
readily acknowledged that he had a left inguinal hernia when 
examined just before beginning his AFT, as part of his 
ACDUTRA, and that he was told light duty was okay.  He also 
testified that, shortly after beginning AFT, his hernia 
"popped out" and that he was ruled ineligible to continue 
on ACDUTRA, as surgical repair was required.  He then 
discussed the surgery he subsequently underwent in 1962 to 
repair the hernia, but also emphasized he more recently had 
to undergo additional surgery in 1999 following a recurrence 
of the hernia, wherein they utilized the existing scar from 
his prior surgery.  He said that he has experienced more pain 
and discomfort since his second surgery, suggesting still 
additional treatment may be required at some point in the 
not-too-distant future.  In addressing the extent of his 
symptoms during the intervening years between his first and 
second surgeries, he stated that he had pain and general 
discomfort although, admittedly, he did not actually request 
or obtain any treatment for this.



IV.  Analysis

According to the report of his June 10, 1962, AFT medical 
evaluation, and indeed by his admission, there is clear and 
unmistakable evidence of a pre-existing left inguinal hernia.  
The veteran readily acknowledges as much, including in his 
hearing testimony.  So there is no need to rebut the 
presumption of sound condition when he entered service on 
ACDUTRA because there is clear documentation of his pre-
existing condition - even then.  See VAOPGCPREC 3-2003 (July 
16, 2003).  The presumption of soundness only attaches where 
there has been an induction examination in which the later 
complained of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225 (1991); Verdon v. Brown, 8 
Vet. App. 529 (1996).  But see, too, Crowe v. Brown, 7 
Vet. App. 238 (1994); Paulson v. Brown, 7 Vet. App. 466 
(1995) (indicating the record of a history of a pre-existing 
condition at the entrance examination, including the 
veteran's account of a prior condition, is not always enough 
to establish a pre-existing condition).  Here, though, this 
obviously is not the situation at hand because, as mentioned, 
even the veteran himself specifically indicated during his 
most recent hearing that his claim is entirely predicated on 
the notion of aggravation of this pre-existing condition 
during service beyond its natural progression.  See the 
transcript of his videoconference hearing testimony at page 
10.  Moreover, even the initial report from his June 10, 
1962, AFT medical evaluation clearly indicates he had been 
experiencing associated pain in his groin for as long as two 
or so months.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994) (the veteran's statement of preexistence, in addition 
to other evidence establishing this fact, may be enough to 
rebut the presumption of soundness based on clear and 
unmistakable evidence).  Thus, the determinative issue is 
whether there indeed was aggravation during service.



Records show that, within a relatively very short time after 
beginning ACDUTRA, the veteran started experiencing more 
severe pain and discomfort in his groin from aggravation of 
the hernia by the marching and lifting intrinsic to training 
in the military.  Of particular note, the report of the 
reevaluation on June 19, 1962, expressly indicates as much - 
even going so far as to use the explicit phrase 
"make worse" when referring to the marching and lifting 
activities in which he had to participate.  And bear in mind 
this was even despite the earlier recommendation during the 
medical evaluation a few days prior, on June 10, 1962, in 
anticipation of AFT, that he only be assigned light duty 
during camp.  Nevertheless, by all accounts, it appears that 
even the recommended less-than-normal level of activity 
during his AFT significantly exacerbated his known pre-
existing symptoms, so much so in fact that he was deemed 
unqualified for active duty and sent home.  And although it 
had been recommended, even before beginning AFT, that he see 
a surgeon once he completed camp, based on the medical and 
other evidence of record it is just as likely as not that his 
need for actual surgery on June 29, 1962 to repair his hernia 
was the result of chronic aggravation of this pre-existing 
condition.  That is to say, the surgery was more than merely 
an ameliorative procedure.  See Verdon v. Brown, 8 Vet. App. 
529 (1996) (the presumption of aggravation does not attach 
where the pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated disability so that it is no more 
disabling than it was at entry into service).

Note also that temporary or intermittent flare-ups during 
service of a pre-existing injury or disease generally are 
insufficient to be considered aggravation in service unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  See, e.g., Jensen v. Brown, 19 F.3d 1413 (Fed. 
Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Here, 
though, the mere fact that the veteran's primary care 
physician in 1962, Thomas G. Ross, M.D., submitted a 
contemporaneous statement on his behalf indicating he had not 
recovered sufficiently and, consequently, could not return to 
active duty - even despite his 1962 surgery, is itself an 
indication of the permanency of the situation.  So while 
there were indications the hernia was surgically correctable, 
even when initially diagnosed, the fact remains that even 
about one month after the surgery (i.e., as of July 24, 1962) 
the veteran still was not sufficiently healthy to return to 
active duty.

Further supporting evidence comes in the way of the need for 
additional surgery in January 1999 (albeit many years after 
the fact), and even more recent evidence indicating the 
veteran is still experiencing pain and general discomfort in 
his groin to point that still additional surgery may become 
necessary.

So considering all of this evidence, and resolving all 
reasonable doubt in the veteran's favor, it is just as likely 
as not his pre-existing left inguinal hernia was chronically 
aggravated by his service in June 1962 on ACDUTRA.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for residuals of a left 
inguinal hernia repair is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


